Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 29 January 2021 has been entered.  Claims 3-4, 7-8, and 11-12 have been canceled and Claims 1-2, 5-6, and 9-10 remain pending in the application.  

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument “that Soliman does not disclose "wherein in the operating of the engine to maximize the engine load, a throttle valve is adjusted to be in a minimum open position and wherein in the operating of the engine to maximize the engine load, a cam is adjusted to be in a maximum retard to minimize a valve overlap section."” The Examiner respectfully disagrees, Soliman discloses maximizing an engine breaking and as noted in the prior art made of record engine breaking requires “a throttle valve is adjusted to be in a minimum open position” and  “a cam is adjusted to be in a maximum retard to minimize a valve overlap section.”

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soliman et al (US Patent Publication 2008/0318728) as evidenced by Wikipedia article Engine Braking (in particular the subsection Gasoline engines under the section Type).
Regarding claim 1, Soliman discloses an engine control method of a hybrid electric vehicle, comprising: (abstract)
detecting, by a controller, a state of charge (SOC) of a main battery of the hybrid electric vehicle; (¶35)
detecting, by the controller, whether a brake requires operation when the main battery is in a fully-charged state or a charging-limiting state based on the detected SOC of the main battery; (fig 3, 5-6; ¶61)
performing, by the controller, a engine fuel cut of the hybrid electric vehicle when a request for the engine brake is generated based on determining that the brake requires operation; and (¶28)
operating, by the controller, an engine to maximize an engine load of the hybrid electric vehicle. (fig 14; ¶99-100; as evidenced by Wikipedia article Engine Braking (in particular the subsection Gasoline engines under the section Type) details how engine braking is performed by closing off the fuel and air intake.)
discloses wherein in the operating of the engine to maximize the engine load, a throttle valve is adjusting to be in a minimum open position. (¶28)



Regarding claim 2, Soliman further discloses engaging, by the controller, the engine clutch by when the hybrid electric vehicle is a hybrid electric vehicle having the engine clutch between an engine and a drive motor, after performing the engine fuel cut of the hybrid electric vehicle. (fig 14; ¶100)

Regarding claim 5, Soliman discloses an engine control method of a hybrid electric vehicle, comprising: (abstract)
detecting, by a controller, whether a brake requires operation when a regenerative braking of the hybrid electric vehicle is unavailable; (¶88)
performing, by the controller, a engine fuel cut of the hybrid electric vehicle when a request for the engine brake is generated based on determining that the brake requires operation; and (¶28)
operating, by the controller, an engine to maximize an engine load of the hybrid vehicle. (fig 14; ¶99-100 as evidenced by Wikipedia article Engine Braking (in particular the subsection Gasoline engines under the section Type) details how engine braking is performed by closing off the fuel and air intake.)
wherein in the operating of the engine to maximize the engine load, a throttle valve is adjusted to be at a minimum open position. (¶28)

Regarding claim 6, Soliman further discloses engaging, by the controller, the engine clutch when the hybrid electric vehicle is a hybrid electric vehicle in which the engine clutch between an engine and a drive motor, after performing the engine fuel cut of the hybrid electric vehicle. (fig 14; ¶100)

Regarding claim 9, Soliman discloses an engine control system of a hybrid electric vehicle, comprising: (abstract)
a sensor configured to detecting a state of charge (SOC) of a main battery of the hybrid vehicle; (¶35)
a controller configured to: detect whether a brake requires operation when the main battery is in a fully- charged state or a charging-limiting state based on the detected SOC of the main battery; (fig 3, 5-6; ¶61)
perform an engine fuel cut of the hybrid electric vehicle when a request for the engine brake is generated based on determining that the brake requires operation; and (¶28)
operate an engine to maximize an engine load of the hybrid electric vehicle. (fig 14; ¶99-100 as evidenced by Wikipedia article Engine Braking (in particular the subsection Gasoline engines under the section Type) details how engine braking is performed by closing off the fuel and air intake.)

a cam configured to be adjusted by the controller to be in a maximum retard to minimize a valve overlap section to operate the engine to maximize the engine load. (¶88, 99-100)
Regarding claim 10, Soliman further discloses wherein the controller is further configured to: engage the engine clutch by when the hybrid electric vehicle is a hybrid electric vehicle having an engine clutch between an engine and a drive motor, after performing the engine fuel cut of the hybrid electric vehicle. (fig 14; ¶100)

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669